         Case 1:17-cv-08199-ALC Document 120 Filed 01/15/21 Page 1 of 2


                                           Law Office of
                           JAMES E. BAHAMONDE, P.C.                                            January 15, 2021
                                           2501 Jody Court
                                      North Bellmore, NY 11710
                                   Long Island Tel. (516) 783-9662
                                   New York City Tel. (646) 290-8258
                                       Fax No. (646) 435-4376
                                     James@CivilRightsNY.com

                                                                       January 14, 2021

BY ECF

Hon. Andrew L. Carter, Jr
United States District Judge
Southern District of New York
500 Pearl St., Room 1950
New York, NY 10007


                               RE.    Hobbs, et al. v. Metropolitan Transit Authority, et al.,
                                      17cv8199 (ALC)(KNF)

Dear Judge Carter, Jr:

I represent the plaintiffs in the above referenced action and respectfully request a 30-day
extension of time to file a status letter. All parties consent to the request.

On January 12, 2021, Byron Z. Zinonos, an attorney from the Transit Authority advised that
Alexis Downs is currently out on family leave and the Transit Authority is in the process of
retaining outside counsel for this case. Mr. Zinonos asked if I would consent to write to the court
seeking an extension of time. On January 14, 2021, John Egan advised that his firm, Seyfarth
Shaw LLP, has been engaged in this matter and will file a notice of appearance on behalf of the
MTA and the Transit Authority.

Consequently, to allow Seyfarth Shaw LLP sufficient time to get up to date with the facts in this
case as well as provide parties time to discuss if settlement is possible, we respectfully request a
30-day extension of time to file a status letter on or before February 12, 2021.

Thank you for your time and consideration.


                                                       Respectfully yours,

                                                       /s/ James E. Bahamonde

                                                       James E. Bahamonde, Esq.

     January 15, 2021
        Case 1:17-cv-08199-ALC Document 120 Filed 01/15/21 Page 2 of 2

Law Office of
James E. Bahamonde, PC                                     January 14, 2021

cc: (by ECF)
Alexis Downs
John Egan
Byron Z. Zinonos
Attorneys for MTA and New York City Transit Authority

Bruce M. Strikowsky
Schnader Harrison Segal & Lewis LLP
Attorney for Advance Transit Co.
